Chase, Ch. J.
In this case the court are not satisfied as to -the construction of the act of assembly; bat they are of opinion that a mandamus ought not to issue. The act of assembly directs the money to-be levied by a particular day — this is a special authority, and as the time has elapsed, the court think it would be improper to order the mandamus, as the levy court would have no authority under the law to make the levy. Even if the levy should be made, *361find the collector should become insolvent, his securities would be discharged upon the same principle that the securities of the former collector, (Goldsmith,) were exonerated(a), and in that case the people of Anne Arundel county might be burthened a third time with the payment of the claim of Messrs. Ellicotts.
Mandamus Refused.
(a) Vide ante 36.